DETAILED ACTION
1.	Claims 21-40 are pending in this application for reissue of US Patent 9,578,547 (hereinafter “the '547 patent”) issued from application no. 14/834,450 (hereinafter “the '450 application”).  Original patent claims 1-20 were cancelled and new claims 21-40 were added in this reissue application.  Claims 21, 31, and 40 were amended on October 17, 2022 in response to the Office action issued on June 16, 2022.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘547 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendments and Arguments 

5. 	Claims 21 and 31 have been amended to fix a typographical omission.  Corresponding objection is withdrawn.

6.	Claims 21, 31 and 40 have been amended to add back surrendered subject matter.  Corresponding rejection of claims under 35 USC 251 for recapture is withdrawn.

7.	Claim 31 has been amended to allegedly overcome the rejection of claim 31-39 for lack of disclosure of structures that correspond to means plus function limitations.  However, adding the limitation “at least one server, comprising one or more processors” configured to perform the recited functions does not overcome the rejection of claims because a generic processor in a server does not provide sufficient structure to performing the recited functions.  A processor in a server requires software, or computer executable instructions, with logical or algorithmic structures specifically designed to perform the functions recited in the claims.  Because no algorithmic structures are recited in the body of the claims along with the processor, means plus function limitations of claim 31 have not been modified with sufficient structure, material, or acts for performing the claimed function to avoid interpretation under 35 USC 112, 6th paragraph. 

Claim Interpretation - 35 USC § 112, 6th Paragraph
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “internal data packet sampler”, “network awareness engine”, “network sampling interface”, “congestion management engine”, and “network media delivery optimization function interface” recited in claim 31.  These limitations are not known in the art to have structures associated with the recited functions.  Claim 31 does not recite sufficient structures to perform the recited functions of the limitations discussed above.  Thus, the presumption against interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted.  The examiner notes that although the limitations were amended to include “at least one server, comprising one or more processors” generic processors do not provide insufficient structures to perform the recited functions.  Processors in a server require software, or computer executable instructions, with logical or algorithmic structures to be able to perform specific functions recited in the claim.

11.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

12.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“internal format data packet sampler”
Functions: sample and analyze packets
Structure: box 55 in Figure 1; RADIUS server or other suitable utility capable of inspecting internal mobile network data packets, see c7:29-39.
 
“network awareness engine”
Functions: 1) invoke a network sampling interface to monitor data transmission between two nodes in a mobile date network; 2) compare aggregate usage for subscribers with active subscribers in a same cell with target bandwidth thresholds for each of a plurality of cells in the mobile data network; 3) update a table representative of subscribers with active sessions in cells in the mobile network
Structure: box 230 in Figure 2.

“network sampling interface”
Functions: 1) send IP address of the data transmission to the network awareness engine; 2) send IP address representative of subscribers with active data session on one of the plurality of cells in the mobile data network to the network awareness engine
Structure: box 240 in Figure 2.

“congestion management engine”
Function: 1) detect congested cell in the mobile data network by detecting changes in the network congestion table; 2) for each detected congested cell, identify which subscriber with action session in the detected congested cell to optimize bandwidth usage; 3) associate one or more of the plurality of media delivery optimization functions with a give subscriber data transmission.
Structure: box 260 in Figure 2 and accompanying structural or algorithmic descriptions at c8:26-50 and c9:64-c10:60.

“network media delivery optimization function interface”
Functions: optimize bandwidth usage for the identified subscribers with action sessions in the detected congested cell based upon the associated one or more of the plurality of media delivery optimization functions.
Structure: box 270 in Figure 2.

Claim Objection - 37 C.F.R. 1.173
13.	37 CFR 1.173 (g) states:
g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

Claim amendments are objected to because amendments were not made relative to the patent claims which were in effect as of the date of filing of the reissue application.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 31-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 31 recites various means plus function limitations “in the at least one server, comprising one or more processors” configured to perform various functions.  At least one server comprising one or more processor to perform the functions of the various means plus function limitations is not disclosed in the specification.


16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 31-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31-39 recite limitations, “network awareness engine,” “network sampling interface,” and “network media delivery optimization function interface.”  These limitations invoke 35 U.S.C. 112(f) as discussed above.  However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The disclosure is devoid of structures, other than labeled boxes, that perform the functions in the claims.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
18.	Claims 21-30 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: when considered in combination with all of the other limitations of claim 21, the prior art of record does not teach or suggest receiving IP address from an internal format data packet sampler that is connected to the core cellular network at a location between a service support node of the core cellular network and the gateway support node of said core cellular network, the IP address from the internal format data packet sampler representative of subscribers with active data session in one of a plurality of cells in the mobile data nerwork.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992